STOKER, Judge,
dissenting.
With respect I dissent as to the awards to Carolyn Cummings and Michele Cum*1294mings. Actual physical injury sustained by these claimants was not extraordinary. Carolyn Cummings’ major complaint was the development of a fear of driving. Michele developed a fear of riding in automobiles. Proof of these fears, in my opinion, was not substantial or persuasive. I feel that the highest awards within the jury’s discretion would have been $7,500 for Carolyn Cummings and $2,500 for Michele Cummings.